﻿The delegation of Tunisia is happy at Mr. Salim's election as President of the thirty-fourth session of the United Nations General Assembly. We feel sure that his wide experience and high efficiency are the best guarantee for the success of the work of the current session of the Assembly, which is meeting at a time when international relations are passing through critical circumstances. We are also sure that he, as one of the great sons of the African continent will contribute to solving the problems that face the international community in general and the peoples and countries which are still suffering under the yoke of colonial hegemony and foreign occupation, in particular. This is not surprising, because he, like his great country, has always been in the vanguard of those who have served the cause of these peoples inside and outside Africa and, in particular, the cause of the Palestinian people. I would like to assure him that the delegation of Tunisia will exert every effort and make every fraternal endeavour to assist him in carrying out the great tasks that he will assume during this session.
115.	Allow me also to express my appreciation to his great predecessor, Mr. Indalecio Lievano Aguirre, who presided over the work of the previous session with great dedication and efficiency.
116.	It is with great pleasure that we reiterate out-expression of appreciation and thanks to Mr. Kurt Waldheim, the Secretary-General, who, with constant enthusiasm and great intelligence, has restored to the United Nations its natural role in dealing with international causes and managing them.
117.	However much we try to have hope we cannot consider that the international situation justifies even the most cautious optimism. In fact, the major problems that we face, far from finding a solution, are becoming more complicated because of unfavourable developments which have diverted them from, rather than drawn them closer to, their correct solution.
118.	This is the case in the Middle East where tension has been maximized, threatening international peace and security more and more directly and continually. Though the Arab countries have affirmed their desire for peace and have exerted every effort to that end, Israel continues, without fear, to carry out its policy which is based on occupation, aggression and expansion, without any heed to right and justice and the resolutions of the United Nations. In addition to its acts of aggression and repression against the Palestinian people, and to the measures that Israel takes to entrench its roots in Palestine and to Judaize Jerusalem, it continues also, in spite of general reprobation, to set up settlements in the occupied territories prior to their total annexation by means of a tested method, that of the fait accompli.
119.	Israeli leaders have given their unjust ambitions free rein and do not even trouble anymore to camouflage their deliberate intentions, overtly declaring that they are entitled to claim sovereignty over the West Bank and deciding that the Holy City of Jerusalem will remain the "Eternal Capital of the State of Israel". Thus the whole world can see that Israel is asking for much more than its right to exist. In addition to the fact that it can conceive of its existence only in the denial of that of others, it claims in fact and in particular the alleged right to continue to carry out its Zionist strategy of total and systematic occupation and expansion according to a plan that was prepared a long time ago.
120.	Obviously, the behaviour of Israeli leaders, whether in the occupied territories, in the south of Lebanon or in other areas, aims at nothing less than breaking the determination of the Palestinian people to exist, and thus annihilating it morally and physically.
121.	The injustice imposed on the Palestinian people has been perpetrated for over 30 years now, giving rise to wars, bloodshed and continued conflicts and problems in a particularly sensitive spot of the world which, because of its strategic position and economic resources, may become the starting-point of a world explosion, the consequences of which can hardly be measured.
122.	In response to this intransigent defiance, the latest initiatives taken and the partial treaties which followed are but a ridiculous and superficial answer to the question. So those who had believed that the Camp David agreements might be a potential starting-point for the progressive restoration of peace have been compelled to face the reality and retreat from the illusion they harboured. Indeed, the obvious position taken by the Government of Tel Aviv and the clear statements made by official Israeli authorities leave no doubt as to their intention to pursue and reinforce their aggressive policy against the neighbouring Arab States and their total denial of the rights of the Palestinian people to exist and exercise its sovereignty.
123.	In fact, I have several unavoidable questions in mind. To what extent can we trust such an unequal negotiation in which one party offers to disarm, whereas the other party strongly persists in its preparation for war? What may be the result of a negotiation in which the possibility of contact with the official representatives of the Palestinian people is denied and repressed? And, finally, how effective can such a negotiation be if it is applied to the outer shell with no heed to the core of the dispute, which is, above all, an Israeli-Palestinian conflict.
124.	Tunisia believes that this initiative was an error resulting from a confusion and an erroneous analysis.
125.	As early as 1965, President Habib Bourguiba, in an historic speech delivered in Jericho before Palestinians, drew attention to the core of the Palestinian issue and to the necessity of a settlement on the basis of a return to international legitimacy and the recognition of the inalienable right of the Palestinian people to their homeland and to independence.
126.	Following the defeat of 1967, the President of the Republic of Tunisia repeated his condemnation of the confusion that was prevailing and that tended to make of the Palestinian problem a marginal issue.
127.	Events and developments that followed the signing of the Camp David agreements have proved once again that any endeavour for peace in the Middle East which did not tackle the core of the problem, that is the recognition of the PLO as the sole and legitimate representative of the Palestinian people and of the right of that people to self-determination and to live in sovereignty and dignity within an independent State— was doomed to failure because it ignored the reality and true nature of the facts.
128.	Speaking of avoiding crisis, tension and aggression, I should say that Africa has not been more fortunate in this respect. Still dragging the heavy heritage of the colonial era, entangled sometimes in serious problems issuing from the chaos of the post-colonial period, it has not always succeeded in overcoming the major handicaps which hampered its stability and its development, with a view to severing once and for all the bonds of external dependence. Those bonds have become stronger over the years and throughout the successive crises, aggravating the fragility and the vulnerability of the African States.
129.	While we witness in the south a type of virulent and hard-to-beat colonialism that is alien to our age, and where racism, and its most hideous manifestation, apartheid, are imposed with unprecedented violence and persistence, the African continent is shaken from north to south and from east to west by the tremor of instability and tension which dangerously threatens its security and world peace.
130.	The numerous conflicts among African nations offer favourable ground for external intervention. Unfortunately, Africa, already the victim of rivalries stirred up by foreign interests, has become the arena where foreign influence and greed abound.
131.	In South Africa, the Pretoria Government is reinforcing its policy of oppression and exploitation, with its racist laws, and is trying to extend its apartheid policies to Namibia, which it continues to occupy illegally. Supported by its relations with certain countries and by the secret assistance it continually receives, it is increasing its military and nuclear potential and planning a long-term strategy, by launching a so-called southern community with a view to making its domination of the region irreversible and killing the aspiration of the people to dignity and freedom.
132.	In Zimbabwe, Ian Smith continues with his manoeuvres in order to maintain illegal power and the privileges of the white minority through an alleged internal settlement, a biracial, fake Government and sham elections. We believe that these manoeuvres seriously impede the normal process of decolonization and the assumption of power by the black majority. The so-called legitimacy, to which the colonialist system has often tried to give credit by bestowing the seal of legitimacy on worthless attempts, cannot be misleading when the repressive war continues to be so cruelly waged against the people of Zimbabwe, together with aggressive actions against neighbouring countries.
133.	After long hesitation, and as a result of the pressures put upon it by the African and Asian countries of the Commonwealth, the United Kingdom Government, it seems, has now decided to recognize the Patriotic Front, as the sole party qualified to discuss the future of Zimbabwe and the fate of its people. By accepting the London assignments, the leaders of the Patriotic Front have once more affirmed their will to settle the problem by the most peaceful means. It is now for the United Kingdom Government to live up to the responsibilities vested in it as the Administering Authority.
134.	The United Nations cannot proclaim the termination of the British Mandate over Zimbabwe until that country is given the real attributes of national sovereignty according to international law and in line with the legitimate aspirations of its people,
135.	In Namibia, the settlement that was arranged under the supervision of the United Nations, with a view to putting to an end the illegal administration of that Territory by South Africa and enabling the Namibian people to achieve independence, is at an impasse as a result of the changing manoeuvres of the Government of Pretoria, whose delays and hesitations unmask its true intentions. It is regrettable that the five Western countries do not seem eager to impose the settlement plans, though they were its initiators. However, the decisive contribution the Security Council ought to bring to the solution of this problem should not divert anyone from the urgent obligation to support the resistance of the Namibian people and its heroic liberation movement, SWAPO.
136.	Generally speaking, faced with the deteriorating situation in the southern part of the African continent, and with such negative developments, the international community and the United Nations have the duty to affirm their solidarity with the peoples of the area with a view to strengthening the heroic struggle those peoples continue to wage under the leadership of their respective national liberation movements and to enabling them to realize their legitimate aspirations to freedom, dignity and sovereignty.
137.	Our concern for and attention to international economic affairs are not less serious than those we pay to political matters. In this field, too, the present outlook does not leave much room for optimism. The current year has not yet witnessed any noticeable improvement in the international economic situation.
138.	The advanced countries continue to be troubled by their problems, which have now become common matters, such as the slackening of the growth rate, unemployment, and the persistence of sky-rocketing inflation, with all the resulting consequences for the economies of developing countries.
139.	The third world has often tried to call the attention of the developed countries to the real reasons for the crisis: the fact that the developed countries, which are unable to control their internal imbalances, refuse to recognize that such imbalances are, above all, the symptom of a defective adjustment of their economic structures and of a basic imbalance in international economic relations.
L40, No measure imposed by circumstances, and adopted by the developed countries under the pressure of present events, even at the highest levels, will be sufficient to bring the long-term solutions the world needs, The real solution still lies in a fundamental restructuring of world economic relations, in line with the objectives and principles of the new international economic order, which would at the same time take into account the legitimate interests of a(l the parties concerned. especially the developing countries.
141,	The third world, for its part, has spared no effort to see that this restructuring is carried out within the framework of an open and constructive dialogue. Since the convening of the sixth special session of the General Assembly in 1974, the third world has intensified its efforts to this end, proposing clear and reasonable objectives, according to new principles recognized by the General Assembly as being necessary if a meaningful content is to be given to the concept of interdependence.
142.	Since that date, many developed countries have undergone an undoubted evolution; they no longer consider the establishment of a new international economic order a threat to their economies or their economic and social systems. However, those countries with the greatest economic influence still continue to oppose any change.
143.	This opposition has resulted in the failure of most of the attempts at making the dialogue between the North and the South succeed. We still remember the failure of the fifth session of UNCTAD, held at Manila some months ago, to find acceptable solutions for the major problems on its agenda.
144.	The Committee of the Whole Established under General Assembly Resolution 32/174, Following three sessions held in New York, has adopted some recommendations concerning the transfer of resources and agricultural development in the developing countries. However, these recommendations, though encouraging in some ways, are still clearly insufficient. In addition, the refusal of the major developed countries to help the Committee of the Whole to achieve any success regarding the question of industrialization has been another source of concern and disappointment.
145.	The United Nations Conference on Science and Technology for Development, recently held in Vienna, achieved an agreement by all parties on some important issues, in particular those relating to procedural matters and to the financing of the Programme of Action, and we acknowledge those good results with satisfaction, However, there are other essential problems, such as that of the transfer of technology, which have not found a satisfactory solution, and have been referred to other negotiating forums.
146.	These are examples that we have drawn from the many meetings and conferences that were held during the past year to activate development and international co-operation. All these examples confirm that the dialogue continues, but that its continuance is the result solely of the efforts exerted by the Group of 77, assisted by a small number of developed countries which share their faith and determination. These examples also indicate that the dialogue faces difficulties which have become well known and are identified. These are related to the basic aspects of the new international economic order that we are all trying to establish.
147.	For us, a developing country, these difficulties consist in an absence of a transfer of resources from developed countries, in the refusal of these countries to allow some of their industries to develop in our countries, in the lack of access to technology and technological information, in the fact that our industrial and agricultural products are prevented from entering the markets of the developed countries and in the instability of the prices of our essential products.
148.	We should also like to play our full part as responsible and sovereign States in the process of decision-making on world economic problems, in particular those relating to the international monetary system and the rules governing world trade.
149.	To our repeated appeals for a serious examination of these difficulties, the developed countries have often responded by stressing their own problems which, they allege, are the result of the price of energy imposed by the oil-producing developing countries.
150.	While it may be easy to refute that allegation with regard to the effect of the price of petroleum on the current economic crisis and on inflation, we feel that it would be better to affirm that it is time to adopt a new approach to the North-South dialogue, a comprehensive one which would permit viable negotiations on the most important obstacles in the way of one or the other party, including those relating to the field of energy, and allow us to reach acceptable solutions, always bearing keenly in mind the problems of the developing countries, especially since these have become increasingly acute.
151.	In order to ensure that such comprehensive negotiations have every chance to succeed, we consider that it is necessary that they take place within the framework of the United Nations with the full and complete participation of all countries concerned. It is, above all, necessary that all countries should display real political will, in particular the developed countries, which have so far adopted a reserved and negative attitude towards many of the attempts to give full scope to the North-South dialogue.
152.	Acting in its geographical context, Tunisia believes that the States bordering on the Mediterranean constitute a group that is united by a common destiny and that, therefore, it is most important for them to work towards a policy of security aimed particularly at turning that interior sea into a peaceful lake.
153.	This process, which culminated in Helsinki, and was discussed again in Belgrade and in Malta, and which will also be dealt with soon in Madrid, contains the seeds of a new relationship based on security and co-operation and the search for complementarity rather than antagonism.
154.	However, there is still a long way to go before we can establish an atmosphere of real trust and draw up a charter among the littoral States of the Mediterranean Sea for a unified policy in the fields of investment, energy, the marketing of products, employment and maritime law, in addition to full cultural co-operation. Such a model of international relations will be the best example and will ensure the security of the area and the prosperity of its people. This is not a fairy-tale desire, remote from reality or difficult to achieve.
155.	We are satisfied with the initiative that was adopted by the Sixth Conference of Heads of State of Government of Non-Aligned Countries, held in Havana, which called for the holding of negotiations between the North and the South, and also the practical proposals which the Group of 77 formally presented at the last meeting of the Committee of the Whole. That Committee affirmed the importance of this initiative and submitted a draft resolution to the General Assembly to give them the priority commensurate with their importance and to examine them during the current session in order to adopt a resolution thereon.
156.	We believe that an important stage has been begun in this regard and we hope that the hesitation which the advanced countries have shown will be abandoned after serious examination of the real possibilities that such an initiative provides to activate such negotiations and to give them a new impetus in which the interests of all can be taken into consideration. Thus, the new development decade which the United Nations is about to enter may become one of economic upsurge for all developing countries and one of harmony in international economic relations.
157.	The problem of information was also a topic of concern as a result of the Committee that was set up last year to review the policies of the United Nations and its activities in this field. This Committee has not yet carried out the task entrusted to it in the best possible manner, for reasons beyond its control, but it has at least drawn up a frame of action, which we must carry out. A working group was also able to examine the problems of the Department of Public Information attached to the United Nations. That Committee was set up as a result of recognition by the international community of the need to establish a new world information system. Therefore we should affirm the need for the Committee to continue its work and we should renew our trust in it, strengthen its mission and open it to all Member countries. We hope that the General Assembly will unanimously adopt a resolution on that topic.
158.	The last Conference of Non-Aligned Countries, held in Havana, although it did not achieve all the aspirations and hopes pinned on it, nevertheless reached just and durable solutions to the most important topics of interest to the international community. We refer to its resolutions on the Middle East, the southern part of the continent of Africa, disarmament and international economic relations, The Tunisian delegation is sure that at this session the General Assembly will take into consideration all the positive elements to which we have referred and which represent an important contribution by the non-aligned countries. This movement will remain, in spite of all the transient storms, because it represents a balance in a world divided around the two major Powers. Any consolidation of the unity of these non-aligned countries will be of benefit to the international community as a whole.
159.	We hope that the General Assembly under your supervision, Mr. President, will pave the way for adequate and durable solutions to the most important problems before us, particularly since there is obvious international concern about problems such as the Middle East and the south of the African continent. This is affirmed clearly by the resolutions adopted by the General Assembly and the Security Council on these topics. The only obstacle that has prevented the return of peace to those two areas, in spite of the recognition by all of their strategic importance, is the intransigence of some groups of people whose feelings and actions are dominated by racial supremacy and hatred. It is feared that such tensions in these areas will lead to explosions threatening world peace and security. The United Nations can, through the good intentions which we hope all its Member States will show, force these minorities, however strong they may be, to return to the correct path in the interests of the international community and their own interests.
160.	We wish the General Assembly every success in imposing peaceful solutions to all the problems facing the international community through international consensus.